 

Fill in this information to identify your case:

 

pebior? SHAUNA NICOLE MARTIN

First Name Middle Name Last Name

Debtor 2 DAMEION LASHAWN MARTIN

(Spouse, if fiirrg) First Nama Middle Name Last Name

United States Bankruptcy Court for the: Western District of Washington
Case number 20-40745

(li known)

 

 

 

Official Form 427
Cover Sheet for Reaffirmation Agreement 12/15

Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,
and file the documents within the time set under Bankruptcy Rule 4008.

 

i
!
i
[
k

So Explain the Repayment Terms of the Reaffirmation Agreement

 

 

Name of the creditor

i. Whe is the creditor? KITSAP CREDIT UNION |

 

2. How muchis the debt? on the date that the bankruptcy caseis filed $ 20,547.90

To be paid under the reaffirmation agreement 5 20,547.90

$ 534.64 per month for 45 months (if fixed interest rate)

 

 

 

 

 

 

3. What is the Annual 9.99 »
Percentage Rate (APR) Before the bankruptcy case was filed Yo
of interest? (See
Bankruptcy Code Under the reaffirmation agreement 9.99 % W Fixed rate
§ 524(k)(3)(E).) LJ Adjustable rate
4. Does collateral secure
the debt? U No
4 Yes. Describe the collateral. 2007 GMC YUKON XL DENALI
Current market value $ 13,125.00
5. Does the creditor assert wi
that the debt is No
nondischargeable? LJ Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.
6. Using infermation from income and expenses reported on Schedules J and J Income and expenses stated on the reaffirmation agreement

Schedule i: Your income

Official Form 1061) and ay AG “ .
Sehedute J: Your 6a. Combined monthly income from $< hogtG- ZAL Ge. Monthly income from all sources §_ UDB. 2A
Expenses (Official Form line 12 of Schedule | after payroll deductions

106), fill in the amounts.

6b. Monthly expenses from line 22c of__ Fy 40a -RO6t. Monthly expenses —§ FAY Do) 5O) i

Schedule J

6c, Monthly payments on all —$ p 6g. Monthly payments on all —$ p

reaffirmed debts not listed on reaffirmed debts not included in

Schedule J monthly expenses
— 5 a <= CHG
6d. Scheduled net monthly income = § (45: ¥ i 6h. Present net monthly income $ i qg a - ef |
Subtract lines 6b and 6c from 6a. Subtract lines 6f and 6g from Ge.
If the total is less than 0, put the If the total is less than 0, put the
number in brackets. number in brackets.

 

 

 

 

Official Form 427 Cover Sheet for Reaffirmation Agreement page 1
Debtor 1 SHAUNA NICOLE MARTIN Case number (Ff krown), 20-40745

 

 

First Name Middie Name Last Name

 

7. Are the income amounts - EINo

 

 

 

on lines 6a and 6e C) Yes. Explain why they are different and complete line 10.
different?

8. Are the expense ard No
amounts on lines 6b C) Yes. Explain why they are different and complete line 10.

 

and 6f different?

 

 

9. Is the net monthly la’No
income in [ine 6h less Lives. A presumption of hardship arises (unless the creditor is a credit union).
than 0? Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.

Complete line 10.

 

 

 

10. Debtor's certification

about lines 7-9 | certify that each explanation on lines 7-9 is true and correct.

lf any answer on lines 7-9 is
Yes, the debtor must sign

here. X x

If all the answers on lines 7-9 Signature of Debtor 1 Signature of Debtor 2 (Spouse Caly in a Joint Case)
are No, go to line 11.

 

 

 

1t. Did an attorney represent LJ No

the debtor in negotiating ad Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
the reaffirmation O No .

agreement? ,
iYes

 

 

 

Whoever fills out this form | certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
must sign here. parties identified on this Gaver Sheet for Reaffirmation Agreement.

    

   

Lf = 7 Date 04/66 f COLO
Sigfature ON a MM /DDIYYYY

Yathel (AGI,

Printed Name

x

 

Check one:

<] Debtor or Debtor's Attorney
Creditor or Creditors Attorney

 

 

 

Official Form 427 : Cover Sheet for Reaffirmation Agreament page 2

 
Form 24004 (12/15)

 

k one.
Presumption of Undue Hardship

No Presumption of Undue Hardship
See Debtor's Statement in Support of Reaffirmation,
Part if below, to determine which box to check.

 

 

 

UNITED STATES BANKRUPTCY COURT

Western District of Washington
SHAUNA NICOLE MARTIN
In re DAMEION LASHAWN MARTIN ; Case No. .20-40745

Debtor
Chapter 7

REAFFIRMATION DOCUMENTS

Name of Creditor: KITSAP CREDIT UNION

 

Check this box if Creditor is a Credit Union

PART I. REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation
Agreement, you must review the important disclosures, instructions, and definitions found in Part V of
this form.

A. Brief description of the original agreement being reaffirmed: AUTO LOAN

For example, auto loan

 

B. AMOUNT REAFFIRMED. 3 20,547.90

 

The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include
unpaid principal, interest, and fees and costs (if any) arising on or before 03/16/2020
which is the date of the Disclosure Statement portion of this form (Part V).
See the definition of “Amount Reaffirmed” in Part V, Section C below.

C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 9.9900 %,
See definition of “Annual Percentage Rate” in Part V, Section C below.

This is a (check one) Fixed rate [| Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate
disclosed here.

 
Form 2400A, Reaffirmation Documents Page 2

D. Reaffirmation Agreement Repayment Terms (check and complete one):
$ 534.64 permonth for 45 —_—s months starting on 03/29/2020.

Describe repayment terms, including whether future payment amount(s) may be different from
the initial payment amount.

E. Describe the collateral, if any, securing the debt:

Description: 2007 GMC YUKON XL DENALI
Current Market Value $ 13,125.00

 

 

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described above?
Yes. What was the purchase price for the collateral? $ 32,081.31
[ | No. What was the amount of the original loan? $

G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on the reaffirmed
debt and any related agreement:

Terms as of the Terms After
Date of Bankruptcy Reaffirmation
Balance due (including
fees and costs) $3 20,547.90 $ 20,547.90
Annual Percentage Rate 9.9900 % 9.9900 %
Monthly Payment $ 534.64 $ 534.64

H. [] Check this box if the creditor is agreeing to provide you with additional future credit in connection with
this Reaffirmation Agreement. Describe the credit limit, the Annual Percentage Rate that applies to
future credit and any other terms on future purchases and advances using such credit:

PART IL DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

A. Were you represented by an attorney during the course of negotiating this agreement?

Check one. Yes No

B. Is the creditor a credit union?

Check one. [v lves L] No

 

 

 
Form 2400A, Reaffirmation Documents Page 3

C. If your answer to EITHER question A. or B. above is “No,” complete |. and 2. below.
1. Your present monthly income and expenses are:

a. Monthly income from all sources after payroll deductions
(take-home pay plus any other income) $ Dw Hi

b. Monthly expenses (including all reaffirmed debts except

this one} $ 4897. B&

c. Amount available to pay this reaffirmed debt (subtract b. from a.) $90.52
d. Amount of monthly payment required for this reaffirmed debt $ 634. doe

if the monthly payment on this reaffirmed debt (line d.) is greater than the amount you have available to
pay this reaffirmed debt (line c.), you must check the box at the top of page one that says “Presumption
of Undue Hardship.” Otherwise, you must check the box at the top of page one that says “No
Presumption of Undue Hardship.”

2. You believe that this reaffirmation agreement will not impose an undue hardship on you or your
dependents because:

Check one of the two statements below, if applicable:
ae You can afford to make the payments on the reaffirmed debt because your monthly income is
greater than your monthly expenses even after you include in your expenses the monthly
payments on all debts you are reaffirming, including this one.
[ ] You can afford to make the payments on the reaffirmed debt even though your monthly income

is less than your monthly expenses after you include in your expenses the monthly payments on
all debts you are reaffirming, including this one, because:

Use an additional page if needed for a full explanation.

D. If your answers to BOTH questions A. and B. above were “Yes,” check the following
statement, if applicable:

You believe this Reaffirmation Agreement is in your financial interest and you can afford to
make the payments on the reaffirmed debt.

Also, check the box at the top of page one that says “No Presumption of Undue Hardship.”

 
Form 2400A, Reaffirmation Documents Page 4

PART III. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES
[hereby certify that:
(1) agree to reaffirm the debt described above.

(2) _ Before signing this Reaffirmation Agreement, I read the terms disclosed in this Reaffirmation
Agreement (Part I) and the Disclosure Statement, Instructions and Definitions included in Part V
below;

(3) The Debtor’s Statement in Support of Reaffirmation Agreement (Part II above) is true and
complete;

(4) Tam entering into this agreement voluntarily and am fully informed of my rights and
responsibilities; and

(5) I have received a copy of this completed and signed Reaffirmation Documents form.

SIGNATURE(S) (If this is a joint Reaffirmation Agreement, both debtors must sign.):

Date 3 -Ho:- 2000 Signature a MIE

Debtor
Date Signature

 

Joint Debtor, if any

Reaffirmation Agreement Terms Accepted by Creditor:

Creditor KITSAP CREDIT UNION PO BOX 990, BREMERTON, WA 98337

 

Print Name

Label WeeSSDu CL [ye HAL)

Print Name of Representative Date

PART IV. CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY)

To be filed only if the attorney represented the debtor during the course of negotiating this agreement.

Thereby certify that: (1) this agreement represents a fully informed and voluntary agreement by the debtor; (2)
this agreement does not impose an undue hardship on the debtor or any dependent of the debtor; and (3) [have
fully advised the debtor of the iegal effect and consequences of this agreément and any default under this
agreement. ,

[ Ja presumption of undue hardship has been established with respect to this agreement. In my opinion,
however, the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is checked on page I and the creditor is not a Credit
Union. p

  

Print Name of Debtor’s Attorney

 

 
Form 2400A, Reaffirmation Documents Page 5

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I
above) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the
decision is in your best interest. If these steps, which are detailed in the Instructions provided in Part V, Section
B below, are not completed, the Reaffirmation Agreement is not effective, even though you have signed it.

A. DISCLOSURE STATEMENT

1. What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal
obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That means that if
you default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to take
your property or your wages. Your obligations will be determined by the Reaffirmation Agreement,
which may have changed the terms of the original agreement. If you are reaffirming an open end credit
agreement, that agreement or applicable law may permit the creditor to change the terms of that
agreement in the future under certain conditions.

2. Are you required to enter into a reaffirmation agreement by any law? No, you are not required to
reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be sure you can
afford the payments that you agree to make.

3. What if your creditor has a security interest or lien? Your bankruptcy discharge does not eliminate
any lien on your property. A ‘‘lien’’ is often referred to as a security interest, deed of trust, mortgage, or
security deed. The property subject to a lien is often referred to as collateral. Even if you do not
reaffirm and your personal liability on the debt is discharged, your creditor may still have a right under
the lien to take the collateral if you do not pay or default on the debt. If the collateral is personal
property that is exempt or that the trustee has abandoned, you may be able to redeem the item rather
than reaffirm the debt. To redeem, you make a single payment to the creditor equal to the current value
of the collateral, as the parties agree or the court determines.

4. How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into
a reaffirmation agreement, you must do so before you receive your discharge. After you have entered
into a reaffirmation agreement and all parts of this form that require a signature have been signed, either
you or the creditor should file it as soon as possible. The signed agreement must be filed with the court
no later than 60 days after the first date set for the meeting of creditors, so that the court will have time
to schedule a hearing to approve the agreement if approval is required. However, the court may extend
the time for filing, even after the 60-day period has ended.

5. Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any time
before the bankrupicy court enters your discharge, or during the 60-day period that begins on the date
your Reaffirmation Agreement is filed with the court, whichever occurs later. To rescind (cancel) your
Reaffirmation Agreement, you must notify the creditor that your Reaffirmation Agreement is rescinded
(or canceled). Remember that you can rescind the agreement, even if the court approves it, as long as
you rescind within the time allowed.

 
Fonn 24004, Reaffirmation Documents Page 6

6. When will this Reaffirmation Agreement be effective?

a. If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement and

i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective when
it is filed with the court unless the reaffirmation is presumed to be an undue hardship. If the
Reaffirmation Agreement is presumed to be an undue hardship, the court must review it and may
set a hearing to determine whether you have rebutted the presumption of undue hardship.

ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it
is filed with the court.

b. If you were not represented by an attorney during the negotiation of your Reaffirmation
Agreement, the Reaffirmation Agreement will not be effective unless the court approves it. To have the
court approve your agreement, you must file a motion. See Instruction 5, below. The court will notify
you and the creditor of the hearing on your Reaffirmation Agreement. You must attend this hearing, at
which time the judge will review your Reaffirmation Agreement. If the judge decides that the
Reaffirmation Agreement is in your best interest, the agreement will be approved and will become
effective. However, if your Reaffirmation Agreement is for a consumer debt secured by a mortgage,
deed of trust, security deed, or other lien on your real property, like your home, you do not need to file a
motion or get court approval of your Reaffirmation Agreement.

7. What if you have questions about what a creditor can do? If you have questions about reaffirming a
debt or what the law requires, consult with the attorney who helped you negotiate this agreement. If you
do not have an attorney helping you, you may ask the judge to explain the effect of this agreement to
you at the hearing to approve the Reaffirmation Agreement. When this disclosure refers to what a
creditor “may” do, it is not giving any creditor permission to do anything. The word “may” is used to
tell you what might occur if the law permits the creditor to take the action.

B. INSTRUCTIONS

1. Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm,
review and complete the information contained in the Reaffirmation Agreement (Part I above). If your
case is a joint case, both spouses must sign the agreement if both are reaffirming the debt.

2. Complete the Debtor’s Statement in Support of Reaffirmation Agreement (Part II above). Be sure that
you can afford to make the payments that you are agreeing to make and that you have received a copy of
the Disclosure Statement and a completed and signed Reaffirmation Agreement.

3. Ifyou were represented by an attorney during the negotiation of your Reaffirmation Agreement, your
attorney must sign and date the Certification By Debtor’s Attorney (Part IV above).

4. You or your creditor must file with the court the original of this Reaffirmation Documents packet and a
completed Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

5. If you are not represented by an attorney, you must also complete and file with the court a separate
document entitled “Motion for Court Approval of Reaffirmation Agreement” unless your Reaffirmation

Agreement is for a consumer debt secured by a lien on your real property, such as your home. You can
use Form 2400B to do this.

 
Form 2400A, Reaffirmation Documents Page 7

Cc.

DEFINITIONS

“Amount Reaffirmed” means the total amount of debt that you are agreeing to pay (reaffirm) by
entering into this agreement. The total amount of debt includes any unpaid fees and costs that you are
agreeing to pay that arose on or before the date of disclosure, which is the date specified in the
Reaffirmation Agreement (Part I, Section B above). Your credit agreement may obligate you to pay
additional amounis that arise after the date of this disclosure. You should consult your credit agreement
to determine whether you are obligated to pay additional amounts that may arise after the date of this
disclosure.

“Annual Percentage Rate” means the interest rate on a loan expressed under the rules required by
federal law. The annual percentage rate (as opposed to the “stated interest rate”) tells you the full cost
of your credit including many of the creditor’s fees and charges, You will find the annual percentage
rate for your original agreement on the disclosure statement that was given to you when the loan papers
were signed or on the monthly statements sent to you for an open end credit account such as a credit
card.

“Credit Union” means a financial institution as defined in 12 U.S.C. § 461(b)(1)(A)(iv). It is owned
and controlled by and provides financial services to its members and typically uses words like “Credit
Union” or initials like “C.U.” or “F.C.U.” in its name.

 
From: 07/25/2016 11:05 #748 P.004/017

0 ere TEE Eee eR RE EE ae

SIMPLE FINANCE CHARGE
Dealer Number (87! 2 Contract Number

 

i

 

 

Buyer Name and Address oo Co-Buyer Name and Address.

. os . Selfer-Creditor (Nama and Adciress)
(ineluding County and Zip Code) + | (inchading County and Zip Goda): .. -- ve “,

 

 

| TACHA DODGe ClinvoLeR ocep
ue A, South Tagama bey

is Poe ed Farnne, MA aa?

“You, the Buyer {and Go-Buyer, if any), may buy the vehicle below for cash or on credit. By signing this contract, you choosa te buy the vahicle
on credit under the agreaments on the front and back of thie contract. You agree to pay the Saller - Creditor {sometimes “we" or “us” in this

contract) the Amount Financed and Finance Charge in ULS. funds acconiing te the payment schedule below, as explained in section 1 on the back.
The Truth-In-Lending Disclosures below are Part of this contract,

 

 

  

od

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  

 

 

 

 

Make
New/Used Year and Modal Odometer Vehicle identification Number Primary Use For Which Purchased
. . . + Personal, Jamily, or Raueahald tess
ue | m. Loe otherwise indicated below
Gar ts face : C1 business
Be ya Sota F YUNGON gba pcegeet UGE RG Fe Fy 1 agrieuttural
—- _ Ener
FEDERAL TRUTH-IN-LENDING DISCLOSURES I You may buy the physical damage
ANNUAL FINANCE _Amount Total of Total Sale Insurance this contract requires (see back) from
PERCENTAGE] CHARGE .[ (Financed . ents Price anyone you choose subject te our approval of your
ARATE “Thedotiar ..f/ The amountaf .| ‘Tha amount you -| The total cost of Choice as the jaw allows, You are net required te buy
The cost of amount the — credit provided | will have pal¢ after your purchase or any othar insurance to abtaln credit.
your credit as credit wil to you or you have made all | “credit, Including (f any insurance 1s checked batow, policies or
4 yearly rate, coat you. on your behalf. payments a8 your down Certificates trom the named inauranoe companies will
acheduted. payment of Geserihe the (arms and eoncditions,
vee een ae : aan Cheek the Insurance you want and sign balow:
“4 BG ae bg ae - Optional Credit insurance
Your Payment Schedule Wilt Be: G7 credit Lie: [] Buyer Ch cosuyer (J goth
Number of Amount of When Payments CI Credit Disabiity: CF Bayar Ol CoBuyer I gots
1 Payments Paymants : Are Due Promium:
Monthly beginning Credit Life $ hea
wa QnA Las fans PAP iG Credit Disebity§ NAR
insurance Company Name
MAA
Or As Foilows: Howe Offiee Address __l¢ on
HAS
Credit fife Insurance and credit disabilty insurance are nat
. . 7 required & obtain credit. Your decisian to buy or nat to buy
Late Charge. if payment is not received in full withly 20 days after it fs due, you will pay a fate charge cea i insurance and credit cisabllty insurance will not be
i i @ factor in the cradil approval S. will not be
of $5 or. _§ _% of the part of the payment that is fate, whichever Is greater. Brave ures yow a ape ue ray tie en Mal be
Prepayment. If you pay off ail your debt aarty, you will not have to pay a penalty, ia chogse Biniisuenne, tha cost ‘earewn Hem 44 of the
i it i rization unt Financed. insurance is:
Security interest, You are ghing a security interest in the vehicle balng aurchased, based on your original payment schecuée. This insurance
Additional Information: See this contract for more information including information about nonpayment, may net pay i ye ore On this conrad H you maks late
| ‘i ments, it disability instirenca dees not cover a
Gefauit, any required repayment in ful before the scheduled date and security Interest, pay in your ty ane er pannend,
Sa Sh ann t Sobel
NSUIENoS on the origitil rr paymen
TTEMIZATION oF AMOUNT FINANCED ustess different term for the insurance is stow below,
1 Gash Sais Price ;
Vehicle Cash Price oF
Other JTS bere $ 2G sate
Olhar $ tin
Other $ ft
Other $ Rit
Sales Tax Gite Other Optional insurance
Documentary Service Fee (FHE DOCUMENTARY SERVICE FEEISANEGOTIABLE «ti! wag OLA ee
FEE. Documentary sardse fees ate not requ by the stato of Washieglon,) oo Type of ingurance Term
Tata! Cash gale Price SAME | | Premimg
2 Total Downpayment = insurance Company Name asa
Trade-in EE Hi Docherty May
(Year) iMake) iModal} Home Office Adgress ned
Grass Trade-tn Allowance $ hit a
Less Payot Made Sy Seiler $ Oo xe
Equals Net Tate 1 $ Type of insurance Tem
+ Cash : $ Premiumg AA
+ Other Bea $ I Company Nema 2.45
(If total downpayment ia nagative, enter “0” and see 44 Delow) BE .
3 Unpaid Balance of Cash Prica {1 minus 2} Home Gffine Address bet
4 Other Charges Including Amounts Pald to Othara on Your Behalf sea
i kK of thass amounts: Other optional insurance Is not required to obtain credit.
Se ene) me part he am ents: Your decision te buy or not buy other optional insurance wil
A Cost af Optianal Credit Insurance Paid to now be a factor In the credit approval process. Ik will not be
Insuranca Company or Campanias, _. provided uniese you sign and agree § pay the extn cost,
Life $ hf i i want the insurance checked above. We will apply for
Disability 8 BFA $ MA this insurance on your behal.
B Other Optonal inauanes Paid1o insurance Company or Companias $ ieee Ko sn
Total Insurance Paid to Inswance Companies $ mst Buyer Signahie Dats
© Optional Gap Gantrsct § eES
D Offfcial Fees Paid to Goverment Agenciaa KX fA
to ot fai for eR $: is Go-Buyar Signature Date
hfe mia wid
2/3 for 8 $+ tee THIS INSURANCE DOES NOT INCLUDE
sh a $ Naa INSURANCE FOR BODILY INJURY
E Goverment Taxes Not Includad in Gash Pri $ mes LIABILITY, PUBLIC LIAB ILITY, OF
F Govamment License andfor Regiahation Fees PROPERTY DAMAGE LIABILITY.
HUG ALTER Ge FEBS, $ | Feturned Check Gherge: You agree to pay a charge of up |
G Sovernment Corttcve of Te Fees 3 Fe a yu gs sheet or ary econo

 

 

 

 

 

 

“eter ge ETAT Mai MRR EO Tt ze SE YT yA ASTEMASI GAN eng HLA Me anti aohtn

 
From:

07/25/2016 11:06 #748 P.005/017

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

Less Payntf Made By Saller Q Hea aga
Equals Net Trada Jn Type of insurance Term
+ Caah a Premium $ nia .
+ Other ie Insuance CempanyNama MS
{tt total downpayment is negative, entar “0° ant sae 44 below) Rg _
& Unpaid Batenca of Cash Price (1 minus 2} Home Office Adcrass ___fL/
4 Other Charges Instuding Amounts Pald ta Others on Your Behatt pis
(Seller may keep paxt of thasa amounts}: Ghar orlional ee i not required fo obtain oradiz.
. . ur decision to buy or nat buy othar optional insurance wil
A Gost of Optional Grecit Insurance Paid to not be a factor in the cred approval process, It wil not Be
Insurance Company or Companies. re provided unless you sian and agree (a pay the axtre cost,
Life s it ys | want the insurance checked atove. We will apoly for
Digabitity s fs $ iWfA this insurance on your bahall,
B Other Optional Insurance Pald to insurance Gompany ar Companies $ _Nys XX itje
Total insurance Paid tp Insurance Companies $s na Buyer Signature Bata
© Options! Gap Contract $ 1
D Glticial Fass Paid to Goverment Agencies KX fa
to vie for os $ AAS Go-Buyer Signature Date
oie for_i* § wit THIS INSURANCE DOES NOT INCLUDE
to yh tor B Rat INSURANCE FOR BODILY INJURY
E Government Taxes Not included in Cash Prop § fe LIABILITY, PUBLIC LIABILITY, OR
F Government License and/or Registration Fees PROPERTY DAMAGE LIABILITY,
REG ALT oR Bs $ APD tte  Ratumed Chack You earee to pai achargeof up ta
G Government Certificate of Title Faas § nya $26 if any check you give us is shored oF any electronts
; Anened el Pan Ey yo Yolo he ee a in 18
Tota! Official Feea Paid 1¢ Government / Baer tae days, you wil pay & charge of tha lesser af $40 or the face
H Olher Charges (Setter must identify who is paid and amourt of the chackif we make wiitlen demand that you cose.
a POU OS
Sesodbe purpose} OPTIONAL GAP CONTRACT. A gan contract (debt cancellation
SFr it A ii 4 contract) Is ot required Io obtain credit and will not be mrovided
ee. __—.for Pri Gredil or Lease Balance $ unless you sign Below and agra to pay the extra charge, H you
2 for__ — $ chooss to buy'a gaa eantract the charpa ig shown n Bam 40 of tha
fai. fo ET Ra CGA AT $ Homlzaton of Antount Financed, See your gap contrat for datails
to for Nits $ on the tems aed conditions ft provides. H is a part of this conract,
to for af $ Yom is.
to for Nia $ MIEMROTI ve WARRANTY SERVE
toi for EWE Ne i_TAx ¢ Name of
to for AL $ i want to buy a gap contra JED
to fos x if § Buyor Signs x
to * for BPR ee, $

 

 

Sota Other Charges and Amounts Paid to Others on Your Behait

& Amount Financed (3 piss 4)

 

 

 

orTion: 4 “You pay no tlrance Sharge if the Amount Financed, item 5, is paid im ful on or before
fe va, Yet £ 8 SELLER'S INITIALS

 

 

 

NO COOLING OFF PERIOD |
State law does nat provide for a “cooling off” or cancellation period for this sate. After you sign this contract,

you may only cancel it if the selter agrees or for legal cause. You cannat cancel this contract simply because
you change your mind. This notice does nat apply to home solicitation sales.

 

The Annual Percentage Rate may be negotiable with the Seller. The Seiler may assign this contract
and retain its right to receive a part of the Finance Gharge.

 

 

mast yn
HOW THIS CONTRACT CAN BE CHANGED, This contract contains the entre agree Ou and Us relating to this contract. Any change fo this contract must be in
‘weting and we must sign # No oral changes are binding, Buyer Signs X_© Co-Buyer Signs
if any part of this contract [s not valld, a] other parts stay valid, We may delay or refrain trom enforcing any of our rights under this contract without losing them, For example,

we may extend the lime for making some payments without extending the time for making others.
You authorize us to obtain Information about you, or tha vehicle you are buying, fora the state motor vehlela department or other motor vehicle registration authorities.
See back tor other important agreements,

NOTICE TO BUYER: (a) Do not sign this contract before You agree to the terms of this contract. You canfirm that
you read it or if any spaces intended for the agreed terms, before you signed this contract, we gave it to you, and you
except as to unavailable information, are blank. (6) You were free to take it and review it. You confirm that you
are entitied to a copy of this contract at the time yousign received a completely tilled-in copy when you signed it.

it. {c) You may at any time pay off the fult unpaid balance

due under this contract, and in so toing you may receive

8 partial rebate of the finance Sharge. (d} The finance

charge does not exceed 9: 9% (must be filled in)

per arwrum computed me:

 

Buyer Signs X_@ Dats! 8% Co Buyer Signs X Date

Co-Buyers and Other Cwners — A ca-buyer is a persen who is responsibie for Paying the entire debt, An other owner is a goreon whose nema is on the title to the vehicie but
does nat have te pay the debt. The other owner agrees to the security interest in the vehicle given to us in this contract.

Other owner signs hare X - - Adttess ZO i
tacdia OME Ghee abhaler

a IT : f
Seller signs i ee es pata f tb FT ay X_ ~ * Sen ed me LHL

 

 

 

 

 

 

Ss

+t
Seller assigns ils interest in this contract to, Uy S743 BE OLT UNTO

 

 

 

 

 

(Assignee) under the farms of Saliar's agresment(s} with Assignee.
(CF Assigned wih recourse ATS Assigned witha, recourse LT Assigned with limited recoune
LALA DONGLE SHRYSEER deEe 74 A Ads
Beller By i fd ro — we yt
iLaw FORM NG. SB2-WA (ev. me) _u.s. PATENT NO. D4s0,700 w i iil
S215 The Rounoids and Reynolds Caripeny TO ORDEA: werhrepoomon.nmy {-UbSK- O99: fat TBOD-S8T-2058

THE PRRTER MAKES 0 WARAAHTY, EXPRESS GA IMPUEC, ASTO CONTENT OF
FIVHESS FOR PORPOSE OFTHIS FORM, CONBULT YOUR OWY LEGAL COURSEL

ORIGINAL LIENHOLDER

 

 

 
Customer
Organization iD

Lien Start

Original Loan Amount
Lien Type

Received On
2016-08-27 01:02:16.0

Name

Address

Vehicle Type
Model
Mileage

Title Number
Tag Number
Status

Lien Expiration Date

 

Name

Address

Vehicle Type
Mode!
Mileage

Title State
Brands

 

"THE NATION'S LIEN ACHING

Lien and Title Information Report
2964-Kitsap Credit Union

DAMEION MARTIN VIN

2964 . Organization Name
07/29/2016 Lien End

$0.00 Lien Balance Amount
Retail Dealer ID

Last ELT Transactions

 
 

1GKFKG6G6867I29792 1
Kitsap Credit Union
07/30/2023
$32,081.31

63

Add Record - Perfection of Lien

" Borrower / Lesee Details
DAMEION MARTIN

4820 BOTH AVE W,UNIVERSITY PLACE WA,98467

Vehicle Information

Auto Make
YUKON XL 1500 SUV Year
89783

‘Title Information

GMC
2007

WA
1GKFK66867J297921
08/27/2016

Electronic

BAS3235 Title State
BAS3235 VIN
MATCHED Match Date
Media Type
oe Sine enaaor cima mutenninitiv tate wt ut ce
MARTIN ,DAMEION Lessee

4820 80TH AVE W,UNIVERSITY PLACE

WA,98467 1918
Make
YUKON Year
0
WA Title Number

GMC
2007

BAS3235

 
